Griffin Smith, Chief Justice, concurring in part. In reversing that part of Case No. 4-9115 relating to Jethro’s alleged contributions to his father, I would remand. We have formerly held that findings of facts in compensation cases are not made here. The Commission’s dual treatment of dependence involves both, law and fact and from my point of view the findings and declarations do not show that the result rests solely on a misconception of the law. I would therefore give the Commission an opportunity to say whether, under the facts, a case was made.